Title: To George Washington from William Gordon, 29 April 1795
From: Gordon, William
To: Washington, George


          
            ⟨St N⟩eots Huntingdonshire [England]Apr. 29. 1795.
            My Dear Sir
          
          Your ardent, persevering, & disinterested patriotism, from the commencement of the American difficulties; & through the various changes that have occurred, from your being chosen Augt 5. 1774 one of the Virginia delegates down to the present day; assure me, that you will approve of my good intentions to promote & perpetuate the welfare of the United States, though you should think me mistaken in the plan for procuring it.
          Upon reading over in Fenno’s Gazette of July 29th 1794 Dr Ramsay’s Oration delivered at Charleston on the 4th of the said month, I noticed particularly the following paragraph, “We should above all things, study to promote the union & harmony of the different States, Perish the man who wishes to divide us, into back country, or low country, into northern & southern, or into an eastern & western interest. Forming one empire we will be truly respectable, but divided into two, or more, we must become the sport of foreign nations, & peace will be for ever exiled from our borders. The unity & indivisibility of the republic is an essential part of the French Constitution; so it ought to be with us. We should consider the people of this country, from the Mississippi to the Atlantic, from New Hampshire to Georgia, as forming one whole, the interest of which should be preferred to that of every part. Even the prejudices, peculiarities, & local habits of the different States, should be respected & tenderly dealt with.”
          These sentiments were in perfect unison with those of my own heart. But from the very mention of back country or low country, of northern & southern, eastern & western interest, I was immediately alarmed with the apprehension, that such or similar distinctions had been used. And I began to turn over in my own thoughts, what method would be most likely to preserve for ages—The Union & Indivisibility of the United States, as forming One Whole, Empire. At length it occurred to me, that it was your

Excellency alone that could do it, & that the doing it was in your power, & would give as great a lustre, & even a greater to your patriotic character, than any preceding single act whatever. I mean your proposing—A new Article to the United States to be by them adopted into the Federal Constitution, similar in the main to what I mentioned in my letter to You, after hearing with great pleasure, that You had been rechosen to the Presidentship. Let it be proposed, that the President to be elected should be chosen for four years, by rotation from the several States, beginning with that whose numbers were the most when the last census was taken, from among the first old Thirteen States. After that, from the new added States, in the order they were received into the Union, or according to their numbers as these stood in the census made nearest to the commencing of the election from such new States. Such an article, by giving hopes to the settlers in the New States, that out of their posterity a future President may be placed at the head of the American Empire; & by honoring them with an equal prospect, as well as an equal right; will tie them so to the Old States; that they will not be liable to be seduced by the settlers beyond your American lines, the subjects of foreign powers, who will undoubtedly endeavour, in an underhand way, to promote dissatisfaction, & to draw them off from the Union, that so your prosperity may be hindered, & civil wars be introduced to stop your rapid advances, to the height of human governmental happiness. It will at the same time promote the spread of knowledge & literature among them; for it will fire their youth, from the earliest period, with an eager desire of procuring those qualifications, that shall fit them for making a figure in Congress, & gaining the respect of their fellow citizens, in the several States they do not represent, & thereby, if spared, & possible, the personal representation of all the States in the quality of President or Vice-President.
          My much respected & beloved Friend, don’t think me cruel in suggesting, that should this meet Your approbation—the above plan be adopted & ratified—& the nations of the earth be blessed with peace, before your presidentship is ended: & You should avow your determination to retire from the weight of public business, to the domestic happiness of private life, & that you may have more leisure to devote your attention to concerns of infinite importance—You will secure your character from

being risked by the failure of your mental powers, when further advanced in life. There are not quite three years difference between our ages. I am the elder; & perceive a great alteration, a vast one, in point of memory & my other faculties; & should certainly give up my public relative connexions, had I wherewith to live without my present salary.
          View this manuscript as the fruit of love to Yourself & the United States: however mistaken the sentiments contained in it may be.
          Mrs Gordon continues still to join me, in wishing your Excellency & your Lady, the best of divine blessings through the remainder of life, & an infinitely better life hereafter, through the merits of our Lord & Saviour Jesus Christ. I remain, my Dear Sir, Your most sincere & affectionate friend
          
            William Gordon
          
        